Citation Nr: 0909856	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for paranoid schizophrenia.  



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's March 2006 
claim for service connection for major depressive disorder, 
granted the Veteran's March 2006 claim for service connection 
for paranoid schizophrenia, and assigned a 10 percent 
disability rating, effective March 17, 2006.  In March 2007, 
the RO assigned a temporary 100 percent disability rating for 
the period from January 9, 2007 to February 28, 2007 based on 
the Veteran's hospitalization, pursuant to 38 C.F.R. § 4.29.  
The RO continued the Veteran's 10 percent disability rating 
as of March 1, 2007.

In his substantive appeal received in August 2007, the 
Veteran requested a hearing on appeal before a Veterans Law 
Judge at the RO (Travel Board hearing).  Also in August 2007, 
the Veteran requested a video conference hearing Board 
hearing in lieu of an in-person hearing.  In a November 2008 
Report of Contact, a Senior Veterans Service Representative 
(SVSR) wrote that she had spoken with the Veteran, and he had 
confirmed his mailing address, and requested that his video 
hearing before the Board be scheduled as soon as possible.  A 
VA letter sent to the address of record, informing the 
Veteran that such hearing had been scheduled at the Jackson, 
Mississippi, RO for November 17, 2008, was not returned.  
However, the Veteran failed to appear for the scheduled 
hearing.  The appellant has neither given good cause for his 
failure to appear, nor asked that the hearing be rescheduled; 
therefore, the hearing request is deemed withdrawn.  38 
C.F.R. 
§ 20.704 (2008).




FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran's 
claimed major depressive disorder is etiologically related to 
his active military service.

2.  The Veteran's service-connected paranoid schizophrenia 
has been shown to be manifested by such symptoms as 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).  The Veteran also has Global Assessment of 
Functioning (GAF) scores attributable to paranoid 
schizophrenia ranging from 60 to 70.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for an initial 30 percent disability rating, 
but no more, for paranoid schizophrenia have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130; Diagnostic Code 
9203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated March 2006 and 
October 2006 regarding his claim for service connection for 
major depressive disorder, and with letters dated March 2006, 
October 2006, and May 2008 regarding his claim for service 
connection and a higher initial disability rating for 
paranoid schizophrenia.  These letters were sent to the 
Veteran before the August 2006 rating decision, the March 
2007 rating decision, and the September 2008 supplemental 
statement of the case, respectively.  The letters satisfied 
VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, because they informed the 
Veteran of what evidence was needed to establish his claim 
for service connection for major depressive disorder, as well 
as both service connection and a higher initial disability 
rating for paranoid schizophrenia, what VA would do and had 
done, and what evidence he should provide.  The March 2006 
and October 2006 letters also informed the Veteran that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's paranoid 
schizophrenia in its August 2006 rating decision.  Moreover, 
the Veteran was provided notice regarding the degree of 
disability and the effective date of an award in March 2006 
and October 2006.  With respect to the claim of entitlement 
to service connection for major depressive disorder, the 
Veteran was provided notice regarding the degree of 
disability and the effective date of an award in March 2006 
and October 2006.  Consequently, no further notice pursuant 
to 38 U.S.C. § 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records, and all available 
private and VA treatment records for which the Veteran has 
authorized release to the RO, have been obtained.  
Additionally, the Veteran's Social Security records have been 
obtained.  Moreover, the Veteran was provided with VA 
examinations regarding his paranoid schizophrenia in August 
2006, July 2007, and August 2008.  He was also provided the 
opportunity to present testimony at a hearing before a 
Decision Review Officer (DRO) in December 2006.  Thus, the 
Board considers VA's duty to assist satisfied.  Accordingly, 
the Board finds that no further assistance to the Veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A.

Analysis

Major Depressive Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

The Veteran contends that he is entitled to service 
connection for major depressive disorder.  In his October 
2006 notice of disagreement, the Veteran asserted that he had 
been prescribed Prozac for depression.  Additionally, at a 
December 2006 hearing before a DRO, the Veteran apparently 
showed a prescription medication bottle that noted that he 
had been prescribed the medication for depression.  
Similarly, in his Social Security records, the Veteran stated 
that he was prescribed Benztropine at the Weems Community 
Mental Health Center for depression.

The Veteran's service treatment records, on balance, suggest 
that the Veteran had schizophreniform disorder in service, 
but not depression.  A January 1, 2004, record from the Winn 
Army Community Hospital shows that the Veteran was diagnosed 
with schizophreniform disorder, but not depression.  
Additionally, at the Veteran's February 2004 medical 
evaluation board, a doctor found that the Veteran had 
schizophreniform disorder, but he made no diagnosis of 
depression.  The Veteran does have service treatment records, 
including one dated January 2, 2004, that show that the 
Veteran was diagnosed with both psychosis and depression.  
However, as noted above, the diagnosis of depression was not 
substantiated by the medical evaluation board.

The Veteran's private and VA treatment records reflect no 
evidence of depression.  A private clinician diagnosed the 
Veteran with schizophrenia, but not depression, in January 
2006, May 2006, and October 2006.  VA treatment records show 
that the Veteran was diagnosed with or treated for 
schizophrenia, but not depression, in January 2007, March 
2007, and April 2007.  In February 2007, a VA clinician found 
that the Veteran "has some mild intermittent depressed 
mood[,] but does not seem to have clinical depression[,] and 
mood has improved with depakote."  In May 2007, a VA 
clinician found that the Veteran had no psychosis.

In addition to his private and VA treatment, the Veteran had 
VA examinations in August 2006, July 2007, and August 2008.  
In August 2006, the VA examiner reviewed the Veteran's claims 
file.  According to the examiner, the Veteran "denied 
feeling depressed and states that he generally has positive 
thoughts."  The VA examiner diagnosed him with chronic 
paranoid schizophrenia, but not depression.

In July 2007, the VA examiner the VA clinician reviewed the 
Veteran's claims file.  It was noted that the Veteran 
"presented with complaint of needing more compensation for 
schizophrenia and depression....[He] reports that he has been 
feeling depressed for the last four or five years because he 
is mostly worried about the future.  The patient states that 
he also feels depressed because he cannot make it month to 
month with the money he is getting from the VA."  The VA 
examiner diagnosed him with chronic paranoid schizophrenia 
and depression, not otherwise specified (NOS), and further 
opined that the "patient's condition[s] of schizophrenia and 
depression are interrelated."

The Veteran's Social Security Administration records show 
that the Veteran was granted disability benefits in May 2008 
for a period beginning in December 2006 for "schizophrenic, 
paranoid, and other functional psychotic disorders," but not 
for depression.  In March 2008, the Social Security clinician 
diagnosed the Veteran with schizoaffective disorder, bipolar 
type.

In August 2008, the VA examiner reviewed the Veteran's claims 
file.  He wrote that "Regarding depression, [the] Veteran 
states that this initially was due to not getting enough 
money to make ends meet and the inability to get a good job.  
Depression is 'much better' now because of a better income."  
The VA examiner noted that the Veteran "has no complaints of 
depression at this time."  He opined that "a diagnosis of 
depression cannot be made."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
opinion that the Veteran does not have depression constitutes 
competent medical evidence.

The Board finds the opinions of the August 2006 VA examiner 
and the August 2008 VA examiner are more probative than the 
dissenting opinion of the July 2007 VA examiner.  
Specifically, the Board notes that the Veteran explicitly 
stated at his July 2007 examination that his claimed 
depression was related to financial concerns, including the 
amount of compensation which he is receiving from VA.  
Moreover, the Veteran acknowledged in August 2008 that his 
improved financial situation, following his May 2008 grant of 
disability benefits from Social Security, rendered his 
claimed depression "much better."  Consequently, as the 
August 2008 VA examiner found, the Veteran's claimed 
depression was a function of his income, and his more 
adequate income alleviated any dysphoria or other acute and 
transitory symptomatology which may have given rise to 
misdiagnoses of chronic depression in the past.  The presence 
of acute and transitory symptomatology, rather than chronic 
depression, accounts for how the July 2007 VA examiner could 
observe what appeared to be chronic depression, even as the 
findings of the February 2004 in-service medical evaluation 
board, the August 2006 VA examiner, the March 2008 Social 
Security clinician, and the August 2008 VA examiner all found 
that the Veteran did not have chronic major depressive 
disorder.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed major depressive 
disorder; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.

Rating in Excess of 10 Percent for Paranoid Schizophrenia

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Paranoid schizophrenia is rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9203.  38 
C.F.R. § 4.130 (2008).  These criteria contemplate that a 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to a disability 
rating greater than 10 percent for his paranoid schizophrenia 
for the appeal period.  As he reported at his hearing before 
a DRO in December 2006, the Veteran served in Iraq, but did 
not experience combat.  At his DRO hearing, the Veteran also 
stated that "I really don't know what happened but I surely 
believe that I [am] supposed to get a little bit more but not 
too much more than 10%."  He also affirmed that his paranoid 
schizophrenia was interfering with his activities of daily 
living, and making obtaining a job problematic.

The Veteran's service treatment records show that he was 
diagnosed with schizophreniform disorder in January 2004.  In 
a January 2004 Narrative Summary of a physician's diagnosis 
at Winn Army Community Hospital, the physician noted that the 
Veteran had sought hospitalization to be treated for his 
"sins," and complained that his fellow soldier had also 
sinned by having intercourse with his (the fellow soldier's) 
girlfriend.  The Veteran reported hearing the voices of the 
devil, his own conscience, and other people.  The Veteran 
reported that he had been sexually abused by a male friend 
from the age of seven, and had been verbally and physically 
abused by his father during childhood.  Additionally, the 
Veteran admitted to having been given an Article 15 in June 
2003 for committing sexual assault during his service in 
Iraq.  In another service treatment record dated January 
2004, the Veteran reported talking with God and with his 
deceased grandmother.  In a separate service treatment record 
dated January 2004, a clinician noted that the Veteran 
reported that he has been raping his 13 year old brother for 
the past five years.  The Veteran also stated that he was 
hearing both good and evil voices.  The Veteran further 
asserted that he had died, saw streets of gold, and then was 
returned to Earth by God.

In January 2006, the Veteran was treated at a private mental 
health center.  The clinician found that the Veteran had a 
restricted affect, grossly intact memory and concentration, 
poor to fair insight and judgment, and fair reliability.  The 
clinician diagnosed him with disorganized schizophrenia.

In May 2006, the Veteran returned to the private mental 
health center.  The clinician found that the Veteran had a 
restricted affect, grossly intact memory and concentration, 
poor to fair insight, fair judgment, and fair reliability.  
The clinician again diagnosed him with disorganized 
schizophrenia.

In August 2006, the Veteran was provided with a VA 
examination.  The Veteran reported experiencing problems with 
his memory.  He admitted to having paranoia.  He stated that 
his sleeping patterns fluctuate.  He stated that he gets 
along well with people.  He admitted to hallucinating in 
service, including seeing streaks of gold and believing that 
he was dying and being sent to hell, but he denied having 
such thoughts currently.  He also stated that he has been 
placed on the sexual offender list, and is prohibited from 
getting near his younger brother.  The Veteran stated that he 
has difficulty at work, cooking hamburgers, because he is 
slow and has a poor memory.  The Veteran stated that he is 
able to tend to his own hygiene.  On examination, the VA 
examiner found that the Veteran had somewhat slow speech, 
with dysarthric tendencies.  He also found that the Veteran 
would sometimes "laugh silly," but had no auditory or 
visual hallucinations.  The Veteran's thoughts were paranoid, 
but not delusional.  His immediate memory was good, and his 
recent and remote memories were generally intact.  He had 
fair insight and impaired judgment.  The VA examiner 
diagnosed the Veteran with mild to moderate chronic paranoid 
schizophrenia.  He found that the Veteran had moderate 
occupational impairments, and that he has had difficulty 
keeping jobs because of his schizophrenia, as well as because 
of memory impairments from his medications.  However, the 
Veteran was working part-time at the time of the examination, 
and the examiner found that he is employable and could even 
function better with proper psychotherapy.  The VA examiner 
found that the Veteran also had moderate social impairments, 
partially due to his schizophrenia, and partially due to his 
sexual offense and restrictions.  The Veteran had a GAF score 
of 70.

In October 2006, the Veteran returned to the private mental 
health center.  The clinician found that the Veteran had a 
restricted affect, grossly intact memory and concentration, 
fair insight, good judgment, and fair reliability.  The 
clinician again diagnosed him with disorganized 
schizophrenia.

From January 9, 2007, to February 28, 2007, the Veteran was 
hospitalized.  In a March 2007 rating decision, the RO 
granted the Veteran a temporary rating of 100% for this 
period.  38 C.F.R. § 4.29.

In March 2007, the Veteran was treated by a VA clinician.  
The Veteran reported that he was doing well since being 
released from the hospital, that he liked his new medication 
better than what he was on before, and that he was sleeping 
well.  The Veteran denied having any auditory or visual 
hallucinations.  The Veteran's father, with whom he lived, 
stated that the Veteran would spend time in his room laughing 
and talking to himself, and sometimes stare as if in a 
trance.  The Veteran had poor memory, concentration, insight, 
and judgment.  The VA clinician diagnosed the Veteran with 
psychotic disorder, not otherwise specified (NOS), and with 
probable schizoaffective disorder.  The Veteran had a GAF 
score of 65.

In April 2007, the Veteran was treated by a VA clinician.  
The Veteran reported that he was doing well with no 
complaints.  He stated that he was sleeping well.  He denied 
any auditory or visual hallucinations.  The clinician found 
that he had fair memory, concentration, insight, and 
judgment.  The VA clinician diagnosed the Veteran with 
psychotic disorder, NOS, and with probable schizoaffective 
disorder.  The Veteran had a GAF score of 65.

In May 2007, the Veteran was treated by a VA clinician.  The 
Veteran reported that he was "doing pretty good, feel[s] 
much better, [and] do[es]n't get depressed or irritated like 
I used to."  The Veteran also reported sleeping "much 
better" than before.  He stated that he "rarely" hears 
voices, and that "it has been a long time" since that 
occurred.  His aunt, who was also present, stated that "he 
is doing much better on this medication," and that she does 
"see a lot of improvements."  The clinician stated that he 
saw no psychosis.

In July 2007, the Veteran was provided with a second VA 
examination.  The examiner noted that the Veteran "presented 
with complaint of needing more compensation for schizophrenia 
and depression."  The Veteran reported that he was still 
seeing things which do not exist, including ghosts and 
deceased relatives, once or twice per month.  The Veteran 
reported no auditory hallucinations.  The Veteran also 
reported that he stares frequently into space.  He stated 
that he feels no paranoia when he is on his medication.  The 
Veteran reported difficulty with memory, concentration, and 
comprehension.  He also reported feeling depressed because of 
worries about the future, and "because he cannot make it 
month to month with the money he is getting from the VA."  
The Veteran reported having no motivation, and playing games 
and watching too much television.  He stated that he has been 
unemployed since December 2006, because he has difficulty 
focusing and following directions.  The VA examiner noted 
that the Veteran is capable of independent living; he further 
found that the Veteran's unemployment was due to his slow 
thinking process, depression, and schizophrenia, and that his 
symptoms appear to result in moderate to severe impairment in 
industrial and social functioning.  The examiner also noted 
that the Veteran was smiling and laughing inappropriately 
during the interview.  On examination, the examiner found 
that the Veteran's concentration, attention, insight, and 
judgment were intact.  He diagnosed the Veteran with moderate 
to severe chronic paranoid schizophrenia and depression, NOS.  
The Veteran had a GAF score of 60.

In September 2007, the Veteran was treated by a VA clinician.  
The Veteran reported that his mood was bad, due to financial 
stress, which was causing him to lose sleep and energy.  The 
Veteran denied having any current auditory or visual 
hallucinations.  The Veteran admitted to having some short 
term memory problems.  The VA clinician noted that the 
Veteran's aunt, who was present, "added that she has not 
noticed any symptoms or heard of any problems[,] but did 
express frustration with the VA and with the state of 
Mississippi regarding compensation for his mental health 
condition."  The Veteran stated that he has applied for 
jobs, but has not been hired.  His aunt stated that he cannot 
really work.  The VA clinician found that the Veteran had 
normal affect, mood, speech, thinking, and sensorium.  The VA 
clinician further found that the Veteran "seems to have 
minimal symptoms at this time[,] and the symptoms that are 
present are within normal limits given the psychosocial 
concerns.  It appears that he would benefit from supportive 
therapy that will target job search and interviewing 
skills."  The VA clinician recommended that the Veteran 
decrease his psychosocial stressors by finding and 
maintaining suitable employment.

In August 2008, the Veteran was provided with a third VA 
examination.  The Veteran reported that he has been okay ever 
since his medications were changed during his hospitalization 
in early 2007.  The Veteran stated that he was now becoming 
nervous and shaky in response to stress.  His stressors 
included "when someone in the family asks for money when the 
Veteran can barely pay his own bills."  The Veteran stated 
that he was having no auditory or visual hallucinations, 
paranoia, ideas of reference, thought broadcasting, or 
thought reading.  The Veteran does talk to himself sometimes.  
The VA examiner noted that "regarding depression, [the] 
Veteran states that this initially was due to not getting 
enough money to make ends meet and the inability to get a 
good job.  Depression is 'much better' now because of a 
better income," presumably from Social Security disability 
benefits.  The VA examiner noted that the Veteran was being 
seen every 6 months for supporting care and medications.  He 
also noted that the Veteran is close to his family, has a few 
friends, and goes to church, but is somewhat socially 
isolated.  He noted that the Veteran has been unemployed 
since early 2007; the Veteran was fired twice, laid off three 
times, and quit once.  He found that the Veteran was 
"unemployed secondary to schizophrenia and disability VA and 
social security."  The Veteran reported making mistakes at 
his past jobs, and being unable to cope with stress at work.  
The Veteran has no regular daily activities beyond watching 
television.  The VA examiner found that the Veteran's mood 
showed no anxiety or depression.  His thought processes were 
linear, and his thought content was unremarkable.  No 
evidence of psychosis was seen.  Memory, insight, and 
judgment were intact.  The VA examiner diagnosed the Veteran 
with chronic paranoid schizophrenia, with mild symptoms 
occurring for five to ten minutes per week.  The Veteran had 
a GAF score of 60.

In addition to his VA examinations and VA and private 
treatment records, the Veteran's Social Security disability 
determination is also of record.  In May 2008, the Veteran 
was approved for Social Security disability, effective 
December 30, 2006, for schizophrenic, paranoid and other 
functional psychotic disorders.  In a claim form dated 
January 2008, the Veteran was asked how his illness limits 
his ability to work; he replied: "I can't deal with stress.  
I have had 2 mental breakdowns.  The 1st one was 01/01/2004, 
I was in the military, I was in the hospital for 3 months.  
Then I went to a discharge unit for 20 days.  In 03/2004 
I...got arrested for a sexual assault that took place 08/2003.  
I went to jail 03/2004 and was released 01/2005.  I worked 
for [a] fast food [establishment] in 2005 and 2006.  I had 
another break down in 12/30/2006 and I have not worked 
since."  The Veteran also wrote that he stopped working 
because he had a mental breakdown.  The Veteran was asked the 
same questions on a copy of the form, and replied that his 
mental illness was impairing his concentration, and that his 
medication was keeping him "knocked out."  He further wrote 
that "i always git fired from every job.i am always willing 
to work but i just ain't able to hold a job on account of my 
mental condition [sic]."

In another Social Security form, a relative of the Veteran 
stated that the Veteran's memory has been poor since 
returning from service, that he does not know how to complete 
tasks at times, and that he has difficulty concentrating.

Also in January 2008, an interviewer from Social Security 
described the Veteran as follows: "he is quite strange.he 
had problems answering, remembering,etc.i never could figure 
out how he went from special ed to [active service.]  he gets 
10 % service connected [VA] compensation.it should be 100 % 
[sic]."

In March 2008, a Social Security clinician noted that the 
Veteran served in a non-combat role, handling payroll.  He 
further noted that the Veteran "had a broad grin most of the 
time, even in response to serious questions."  The Veteran 
denied any anxiety or paranoid perceptions, but stated that 
he has seen ghosts, albeit "rarely."  The Veteran noted 
that he worries about bills, and stated that he feels he 
deserves 100% disability through the VA system.  The Social 
Security clinician found that the Veteran's "mental state is 
precariously balanced[,] and I do not believe there would be 
any current tolerance for job-related stress."

Determinations of credibility are within the province of the 
Board.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record.  In so 
doing, it may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Culver v. Derwinski, 3 Vet. App. 292, 
297-298 (1992).   See also Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996) (holding that a clinician's opinion of a 
Veteran's veracity is not necessarily probative).

In making determinations of credibility, the Board may 
consider the reasons behind the traditional hearsay 
exceptions under the Federal Rules of Evidence (FRE).  Rucker 
v. Brown, 10 Vet. App. 67 (1997).  FRE 803(4) provides for a 
hearsay exception when a statement was made for the purpose 
of medical diagnosis or treatment; it allows such statements 
to be admitted even when they constitute hearsay because a 
person seeking a medical diagnosis or treatment is especially 
likely to be truthful with one who is diagnosing or treating 
him.

Here, the Board notes the significant discrepancies between 
the Veteran's descriptions of his condition to VA clinicians 
in May 2007, September 2007, and August 2008 on one hand, and 
his descriptions of his condition when being evaluated for 
benefits by a VA examiner in July 2007, and by Social 
Security officials in January 2008 and March 2008, on the 
other.  In the former evaluations, the Veteran stated that he 
was feeling and sleeping "much better" as a result of his 
new medications; displayed minimal symptoms which were found 
to be within normal limits given the psychosocial concerns; 
appeared able to "benefit from supportive therapy that will 
target job search and interviewing skills[;]" stated that he 
has been okay ever since his medications were changed during 
his hospitalization in early 2007; displayed intact memory, 
insight, and judgment; affirmed that he was being seen only 
every 6 months for supporting care and medications; showed no 
evidence of psychosis; described mild symptoms that arose for 
five to ten minutes per week; and ascribed his stress to his 
financial situation.  By contrast, in the latter evaluations 
within the same time period, the Veteran reported seeing 
ghosts and deceased relatives; reported difficulty with 
memory, concentration, and comprehension; claimed that his 
medication was keeping him "knocked out[;]" affirmatively 
declared that he required more money as compensation; and 
engaged in inappropriate grinning, smiling, and laughing 
during the interviews.

The Board finds that the Veteran's significantly more dire 
descriptions of his conditions to Social Security and VA 
examiners during his evaluations for benefits have dubious 
credibility, in light of his focus on his poor financial 
situation and need for additional compensation at those 
interviews.  Similarly, the medical conclusions drawn based 
on the Veteran's unsubstantiated statements in July 2007, 
January 2008, and March 2008, have limited probative value.  
See Moreau, supra.

The Board finds that the evidence of record is consistent 
with a 30 percent rating for the appeal period when the 100 
percent temporary total rating was not in effect.  38 C.F.R. 
§ 4.7.  That is, overall, the evidence demonstrates that the 
Veteran's service-connected paranoid schizophrenia has been 
characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

Overall, the evidence is sufficient to warrant a 30 percent 
rating even though evidence of one criterion for that rating, 
panic attacks (weekly or less often), is not of record.  See 
Mauerhan, supra.

The evidence of record does not warrant a higher 50 percent 
rating.  38 C.F.R. 
§ 4.7.  The Board finds that the records shows that the 
Veteran's paranoid schizophrenia is not primarily 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board finds that the occasional finding of one or more of 
those symptoms is an insufficient basis upon which to find 
that the Veteran's condition is primarily characterized by 
these symptoms.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  There is no evidence that the 
Veteran's service-connected paranoid schizophrenia has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.

The Board has considered the issue of whether the Veteran's 
paranoid schizophrenia, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  There is no evidence of record that the veteran's 
service-connected paranoid schizophrenia causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

In summary, the Board finds that the evidence supports a 30 
percent disability rating, but no greater, for the Veteran's 
paranoid schizophrenia, under Diagnostic Code 9203.  38 
C.F.R. §§ 4.3, 4.130.


ORDER

Service connection for major depressive disorder is denied.

A disability rating of 30 percent, but no more, for paranoid 
schizophrenia is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


